DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in reply to the remarks and/or arguments for Application 17/172,794 filed on 10 February 2021.
Claims 1-12 are currently pending and have been examined.

Claim Objections

Claims 1, 5, and 6 are objected to for the following informalities:

Claim 1 which recites: “obtained trading platform credentials”.  The claim is objected to for lack of proper antecedent basis. No previous trading platform credentials reference has been previously indicated. 

Claim 1 which further recites: “verifying the crypto-asset transaction”.  The claim is objected to for lack of proper antecedent basis. No previous crypto-asset transaction reference has been previously indicated. 

Claim 5 which recites: “wherein signatures of each secure module are generated with the same hash”.  The claim is objected to for lack of proper antecedent basis. No previous hash reference has been previously indicated. 

Claim 6 which recites: “wherein signatures of each secure module are generated with the same hash”.  The claim is objected to for lack of proper antecedent basis. No previous hash reference has been previously indicated. 

Appropriate correction and/or clarification is required. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites “sharding a wallet private key such that each shard of the wallet private key is distributed to a different secure module; generating signatures by each of the different secure modules based on a respective shard of the sharded wallet private key and obtained trading platform credentials; and, verifying the crypto-asset transaction when a predetermined threshold of the generated signatures are determined to match each other”. However, it is unclear where, in the specification, support for said can be found. 

Examiner is unable to find any generic, conventional or specific examples/formula/algorithms described in the instant specification that shows that Applicant was in possession of an invention that facilitates the steps which recites “sharding a wallet private key such that each shard of the wallet private key is distributed to a different secure module; generating signatures by each of the different secure modules based on a respective shard of the sharded wallet private key and obtained trading platform credentials; and, verifying the crypto-asset transaction when a predetermined threshold of the generated signatures are determined to match each other.” Examiner is unable to find where, in the specification, description of an actual reduction to practice which would be evidenced by formulas, flow-charts, programming steps, etc. that are sufficiently detailed can be found to enable the devices recited (e.g., Internet, online portal, network) to perform the steps described. (Lack of algorithm, MPEP 2161.01 I, “In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.”).

The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. "[T]he description of one method for creating a seamless DWT does not entitle the inventor . . . to claim any and all means for achieving that objective." LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733.

There is no description that provides for how one of ordinary skill in the art would practice the instant invention with any known or novel tool. Thus even though some of the claim language is supported in disparate portions of the specification, the claimed invention as a whole is directed to a "black box" that is not supported by any generic or specific examples that show possession thereof nor could the outcomes thereof be predicted or replicated. "Generic claim language appearing in ipsis verbis in the original specification does not satisfy the written description requirement if it fails to support the scope of the genus claimed [see Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co. (Fed. Cir. 2010) (en bane)]." 

The instant specification lacks any description of an actual reduction to practice which would be evidenced by formulas, flow-charts, programming steps, etc. that are sufficiently detailed to show that Applicant was in possession of the claimed invention as a whole. Thus there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth "in such full, clear, concise, and exact terms" to show possession of the claimed invention. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971 ). 

Independent claims 11 and 12 recites substantially the same limitations as claim 1 above and is ineligible for the same reasons. 

Dependent claims 2-10 are rejected based upon their dependency upon rejected independent claims 1, 11, and 12.

Claim Rejections – 35 USC § 112

The following is a quotation of 35 U.S.C. § 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

With regard to claim 1, the claim recites “a method for securing crypto-asset transactions, comprising: sharding a wallet private key such that each shard of the wallet private key is distributed to a different secure module; generating signatures by each of the different secure modules based on a respective shard of the sharded wallet private key and obtained trading platform credentials; and, verifying the crypto-asset transaction when a predetermined threshold of the generated signatures are determined to match each other”.  However, the claim fails to disclose the corresponding structure, material, or elements that performs the steps recited. This raises the question as to the limiting effect of the language in the claims and does not clearly set forth the metes and bounds as to the intended scope of the claims leaving interpretation of the claims open-ended in this instance. As such the claim is indefinite.

Independent claims 11 and 12 recites substantially the same limitations as claim 1 above and is ineligible for the same reasons. 

Dependent claims 2-10 are rejected based upon their dependency upon rejected independent claims 1, 11, and 12.

Claim Rejections – 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In the instant case, claim 1 is directed towards facilitating a secure financial transaction process through the use and verification of private keys. Claim 1 is directed to the abstract idea of utilizing rules and/or instructions for performing an existing commercial practice or concept of securing a financial transaction via private key verification, which is grouped under the certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial interactions; managing interactions between people (including social activities, teachings, following rules or instructions) grouping, in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 

Claim 1 recites: “a method for securing crypto-asset transactions, comprising: sharding a wallet private key such that each shard of the wallet private key is distributed to a different secure module; generating signatures by each of the different secure modules based on a respective shard of the sharded wallet private key and obtained trading platform credentials; and, verifying the crypto-asset transaction when a predetermined threshold of the generated signatures are determined to match each other.” Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a “Internet network connection”, “virtual environment”, “server”, “database”, “module”, “first device”, represent the use of a computer-related devices as a tool (intermediary) to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts of utilizing rules and/or instructions for performing an existing commercial practice or concept of securing a financial transaction via private key verification.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of utilizing rules and/or instructions for performing an existing commercial practice or concept of securing a financial transaction via private key verification using computer-related technology 

Independent claim 11 recites substantially the same limitations as claim 1 above and is ineligible for the same reasons. The subject matter of claim 11 corresponds to the subject matter of claim 1 in terms of a computer readable medium (e.g., manufacture). Therefore the reasoning provided for claim 1 applies to claim 11 accordingly.

Independent claim 12 recites substantially the same limitations as claim 1 above and is ineligible for the same reasons. The subject matter of claim 12 corresponds to the subject matter of claim 1 in terms of a system (e.g., machine). Therefore the reasoning provided for claim 1 applies to claim 12 accordingly.

Dependent claims 2-10 add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

The step(s) recited are a further refinement of methods of organizing human activity – – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations); managing interactions between people (including social activities, teachings, following rules or instructions), because it merely describes intermediate steps and/or rules/instructions of the process. 

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Langschaedel et al., US 2015/0262171 (“Langschaedel”), in view of Yoon et al., US 9,036,818 (“Yoon”).

Re Claim 1: Langschaedel discloses a method for securing crypto-asset transactions, comprising: 

sharding a wallet private key such that each shard of the wallet private key is distributed to a different secure module; (Abstract; ¶¶[0022-0024, 0057, 0107-0108, 0112, 0115])

generating signatures by each of the different secure modules based on a respective shard of the sharded wallet private key and obtained trading platform credentials; (FIG. 5: 380, 392; ¶¶[0014, 0034, 0035, 0173, 0176])

Regarding the limitation comprising:

verifying the crypto-asset transaction when a predetermined threshold of the generated signatures are determined to match each other. 
Yoon makes this teaching in a related endeavor (FIGs. 4-5; C2 L28-67; C3 L1-5; C4 L60-67; C6 L60-67; C7 L34-37). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Yoon with the invention of Langschaedel as disclosed above for the motivation of facilitating the execution of a financial transaction in a secure manner. 

Re Claim 2: Langschaedel in view of Yoon discloses the method of claim 1. Langschaedel doesn’t explicitly disclose: 

wherein the predetermined threshold is all of the generated signatures. 
Yoon makes this teaching in a related endeavor (C7 L13-18). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Yoon with the invention of Langschaedel as disclosed above for the motivation of facilitating the execution of a financial transaction in a secure manner. 

Re Claim 3: Langschaedel in view of Yoon discloses the method of claim 1. Langschaedel further discloses:

aggregating the generated signatures. (FIG. 65: “Initiate Key Collection”; ¶[0174])
Re Claim 4: Langschaedel in view of Yoon discloses the method of claim 3. Langschaedel further discloses:

wherein the aggregating is accomplished using multiparty computation. (¶¶[0064, 0083, 0111, 0144, 0206])
Re Claim 5: Langschaedel in view of Yoon discloses the method of claim 1. Langschaedel doesn’t explicitly disclose:

wherein signatures of each secure module are generated with the same hash. 
Yoon makes this teaching in a related endeavor (C4 L60-67; C7 L25-37). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Yoon with the invention of Langschaedel as disclosed above for the motivation of facilitating the execution of a financial transaction in a secure manner. 

Re Claim 6: Langschaedel in view of Yoon discloses the method of claim 3. Langschaedel further discloses:

connecting to a trading platform through a trading platform application programming interface (API); and 

sharding the trading platform API Secret such that each shard of the trading platform API Secret is distributed to a different secure module. 

(¶¶[0022-0024, 0029, 0057, 0107-0108, 0112, 0115, 0215, 0221])

Re Claim 7: Langschaedel in view of Yoon discloses the method of claim 6. Langschaedel further discloses:

wherein the generated signatures are generated based on the sharded trading platform API Secret. (FIG. 5: 380, 392; ¶¶[0014, 0034, 0035, 0173, 0176])
Re Claim 8: Langschaedel in view of Yoon discloses the method of claim 1. Langschaedel further discloses:

wherein each secure module holds only a single shard. (Abstract; ¶¶[0022-0024, 0057, 0107-0108, 0112, 0115])
Re Claim 9: Langschaedel in view of Yoon discloses the method of claim 1. Langschaedel further discloses:

sending the verified transaction to a blockchain network. (¶[0200])
Re Claim 10: Langschaedel in view of Yoon discloses the method of claim 1. Langschaedel further discloses:

requesting at least a wallet private key and trading platform credentials to execute a crypto-asset transaction. (¶¶[0006-0007])
Re Claim 11: Claim 11, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 1. Accordingly, claim 11 is rejected in the same or substantially the same manner as claim 1.

Re Claim 12: Claim 12, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 1. Accordingly, claim 12 is rejected in the same or substantially the same manner as claim 1.

Conclusion

Claims 1-12 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692